Title: To Thomas Jefferson from William Short, 8 April 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris April 8. 1791.

My last was sent by the English packet a conveyance which I have constantly made use of since you have expressed the desire. I have no other opportunity of writing to you than by merchant vessels which have hitherto so illy served me as would prevent my making further use of them if I did not think it an indispensable duty on my part to give you the most regular information in my power.—This information would be more satisfactory perhaps if by communications from America I was better enabled to judge of the progression of affairs there and of course to examine those here in their relations with respect to them. Having yourself been perfectly in the way of appreciating the want of information from America it is useless for me to say any thing respecting it and of the effect which it necessarily produces on American affairs here. I know little of the wishes and less of the intentions of the United States under a variety of cases supposable. Still I have kept myself perfectly up to the events which take place on this side of the Atlantic in order to obtain and execute, as far as depended on me, such of their wishes and intentions as were capable of being reasoned into certainty.
The National Assembly continue as usual moving on slowly in the line of the constitution, and allowing themselves easily to be diverted from it by the circumstances which grow out of the moment. A decree has been lately passed however which has more the appearance of their intending to dissolve themselves than any thing which has been hitherto done. It is to beg the King to have executed immediately certain articles of a former decree which determined that lists should be made out of all the citoyens actifs of the several departments. This was grounded on the work of the present assembly drawing near to a conclusion and the propriety of soon issuing letters of convocation for a new legislature. The proposition was adopted unanimously and the motive of it much applauded. Still I do not think the present assembly will end soon or of themselves, first because I am persuaded that a large majority wish to remain as long as possible, and secondly because I think that movements abroad or disorders at home, the one arising from the imprudence and folly of the Refugees and the other from an habitual state of anarchy, will furnish the pretext for their remaining. By this means they will have the appearance of being continued by the force of circumstances and not of themselves, and thus secure their popularity.

An event which has produced a very uncommon and unexpected effect here is the death of M. de Mirabeau, after a short and violent illness of a few days. If you except a few of the aristocratical party who really desire the prolongation of disorder and a civil war, and of the demagogues of the assembly who saw in him their most formidable rival, he is universally regretted, and what is most extraordinary more at court than any where else. After having changed his party several times without changing his principles he had at length obtained an ascendency in the assembly of which there was no example. All parties believed him venal and faithless and yet all parties courted him and placed their confidence in him by a kind of impulse which it was almost impossible to resist. The general opinion was that he had made a large fortune and that of course he had now an interest in the re-establishment of order to secure it. Many also grounded their opinion of his interest in the forming and finishing of the government on a consideration that his talents put him above all in a well organised representative government whereas in disorder and confusion he was equalled and surpassed by many. It is certain that for some time past he had most strenuously supported the principles of efficient government, and had so perfectly impressed every one with the idea that he alone was capable of establishing one in this country that his death has produced a kind of dismay among them. Its influence has been equally powerful on the people of Paris for other reasons.—The enthusiasm of all has been exhibited in various ways. The different sections of Paris sent deputies to be present at the opening of the corpse in order to ascertain whether he had not been poisoned, which there was a strong disposition to believe. The municipality, department and patriotic clubs of Paris wear mourning for him. The national assembly have decreed that the new church of Ste. Genevieve should become the Mausolée des grands hommes, and that the ashes of Mirabeau should be deposed there. Future legislatures are to decree this honor to such as they judge worthy of it. The assembly, department, municipality, ministers, and thousands of citizens followed his corpse to this honorable place of interment. In fine the death of this extraordinary man is the greatest triumph of genius of which history furnishes an example, as well on account of those who rejoice it as of those who weep it.
Nothing further has been done by the assembly respecting the objects which interest American commerce. The diplomatick committees as well as M. de Montmorin have hopes of the assembly’s reducing the difference of the duty paid on tobacco brought in  American or French vessels. The latter particularly wishes it because he has given instructions as he tells me to reclaim against the foreign tonnage imposed on their vessels in our ports. I shall leave nothing in my power undone to obtain such alterations to their several decrees as are desirable. I mentioned to you in my last letters that the duty on American oils was reduced to six livres the quintal and that under the arrêt du conseil the foreign and internal duties were 5₶ 18s.6d. the quintal. I imagine you will have this made known particularly in the eastern states.
There seems as far as I can learn much disposition to go into the cultivation of tobacco, in the southern provinces as well on account of its former prohibition as the fondness for novelty. Some of the deputies with whom I have conversed however say it will be only a small number of the richer cultivators who will make the experiment, that the peasantry in general are ignorant and so much attached to routine that they will not adopt a new system until the example of their neighbours shall have proved it advantageous. On the whole I suppose it very uncertain what will be done, and think that time and a short experience will change the decree so as to discourage the home cultivation.
You will have been informed by the English papers of the King’s message to both houses of Parliament. We know nothing further officially. I find a general opinion here that war will ensue, and it is certain that every day which passes without clearing up the cloud renders the storm still more probable. Yet there is so much to be gained by peace and lost by war for the principal parties that I cannot help thinking they will find out some means of trafficking a pacification. In that case the Porte and Poland will make the sacrifices. Should war however take place, it seems to me that England and Holland will be in a disagreeable position, the first because Russia presents so few vulnerable parts to English force, and the second because the strong Imperial army in the low countries will have an opportunity of immediately insulting their territory. This would unquestionably endanger the present government as the patriotic party would be roused, and once roused would go as far as their forces would allow them towards a total overthrow if they found themselves supported by the Emperor.
I beg the favor of you to give the inclosed to the Secretary of the Treasury. This letter will be sent to Havre where I learn there is a vessel which will sail for Philadelphia in five or six days without fail. I hope and yet I know not why that it will be more fortunate than those hitherto sent by that conveyance. I am with sentiments  of the most perfect attachment Dear Sir, your obedient humble servant

W: Short

